The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-13, 20, 22, 24-45, are pending in this application.
Claim 10, 14-19, 21, 23, are deleted.
This office action supersedes the previous communication.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11-13, 20, 22, 24-45, are rejected under 35 U.S.C. 103(a) as being unpatentable over Baettig et al., US  2011/0230483 A1, in view of Rademacher et al., Dtsch Arztebl Int. (2011), Vol 108(48), pp. 809-815. 
Applicant claims a method of treating bronchietasis by administering compounds of claims 1, 9, 11. The dose is 300-450 mg twice daily (claims 22, 35-36, 45) orally administered (claims 24, 37) or may be administered as combination therapy (claims 26-27, 339-403-34). Diagnosis/symptom (claims 28-29, 41-42) and expected outcomes (claims 30-31, 33-34) are claimed. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Baettig et al., disclosed a method of treating cystic fibrosis (CF), chronic bronchitis, chronic obstructive pulmonary disease (COPD), respiratory tract infection by administering the same compounds (abstract, pages 1-6, 16, 18-32, 45-53). The oral daily dose is 0.05 to 100 mg, page 14, [0277]. The compounds include salts, isomers, racemate, enantiomers, etc., pages 8-9, [0227]-[0232]; and can be administered as combination therapy, page 13, [0258]-[0267]. The prior art also disclosed expected results of the treatment, page 12, [0240]-[0256]. See also the entire document. 
Rademacher et al., disclosed bronchietasis is treated by administering the drugs for treating CF and COPD. Page 809, Summary: Results, lines 1-4. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Baettig et al., is that applicant claims treatment of bronchietasis instead of CF, COPD.  Also, the doses are different. 
The difference between the instant invention and Rademacher et al., is that the prior art did not teach the compounds. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the prior arts and from the nature of the problem to be solved: 1) applicant wanted to treat bronchietasis and 2) avoid the prior arts.
Having known that bronchietasis is treated by administering the drugs for treating CF and COPD, one of ordinary skill would have known and be motivated to treat bronchietasis with the compounds by Baettig et al., at the time the invention was made. There is reasonable expectation of success because applicant did exactly as taught by the prior arts.
Establishing a therapy protocol or dose is not patentable significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  It takes no more than routine practice for Clinicians to change therapy protocol and/or doses. 
Diagnosis and/or prognosis of patients is a routine practice in medicine. Expected outcome is due to inherent property of the drugs.  Under the US patent practice, inherent property, is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
Combination therapy allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a Clinician or Physician to use conventional technique in establishing a new dose and dosing protocol for bronchietasis. Applicant must necessarily determine a new dose and dosing protocol for bronchiectasis. It is not beyond ordinary skill to practice conventional technique of combining drugs and administering them in a combination therapy.  These are deemed inventions of reasoning not of creativity, KSR, supra.
Therefore, the claims are not allowable over the combination of the prior arts and well-known routine practices in the art.
Double Patenting Rejection
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-13, 20, 22, 24-45, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, of US patent 8,247.436; claim 12, of 8,476,26; and claims 1-17, of 9,365,552. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, the compound and compositions are the same and it is well-known in the art that bronchietasis is treated by administering the drugs for treating CF and COPD. Rademacher et al., supra.
Response 
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. Response is obviated because the prior rejection is now withdrawn.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
June 27, 2022